Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 1 of 26 PagelD: 147

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

KEVIN ALFARO and GEORGEANA : CIVIL ACTION

SZISZAK, i Case No. 2:21-cv-2271
Plaintiffs,
Vv.

MICHAEL REMPUSHESKI,

Defendant.

 

 

BRIEF IN SUPPORT OF DEFENDANT MICHAEL REMPUSHESKI’S MOTION TO

DISMISS PLAINTIFF’S COMPLAINT IN LIEU OF AN ANSWER PURSUANT TO

FED R. CIV. P. 12(b) (6) FOR FAILURE TO STATE A CLAIM UPON WHICH
RELIEF MAY BE GRANTED

LEONARD V. JONES - 113352014

CHASAN LAMPARELLO MALLON & CAPPUZZO, PC
300 Lighting Way, Suite 200

Secaucus, NJ 07094

(201) 348-6000

Attorneys for Defendant Michael
Rempusheski
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 2 of 26 PagelD: 148

TABLE OF CONTENTS

 

TABLE OF AUTHORITIES 1... ce ee eee ee ee ee ee eee ete nee iil
PRELIMINARY STATEMENT 2... ec ee ee ee ee ee ee ee ee tees 1
STATEMENT OF FACTS 2. cece eee ee ee ee ee eee ee ee ee ee eee es 3
LEGAL STANDARD... ee ee ee ee ee et ee ee ee ee eee eee ee ees 5
POINT IT wo eee ee ee ee ee ee ee ee ee ee ee ES 7

Plaintiffs were not deprived of any constitutionally

protected right... 6. ccc ee ee ee ee ee ees 7
POINT Tl wee ee ee ee ee eee ee eee ee ee ee ee ee 11
Detective Rempusheski is entitled to qualified immunity..... 11

1. Probable cause existed for the issuance of this complaint-
SUMMONS 2... ee ee ee ee eee ee eee eee eee eS 13

POINT TID wi ee ee ee te ee ee ee ee ee ee EE 19

Plaintiffs cannot establish a claim for malicious
PLOSECULLON Loo ee eee eee ee ee ee te ree eee eee 19

CONCLUSION .. cc ee ee ee ee ee ee ee eee EES 21

ii
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 3 of 26 PagelD: 149

TABLE OF AUTHORITIES

 

STATE CASES Page

Brown v. State,
230 N.J. 84, 98-99 (2017) wove cree eee ee ee tee ee et ees 12

Connor v. Powell,
162 N.J. 397, 409 (2000)  .. eee rece rece eee eee tee eee tees 17, 19

 

Hutton Park Gardens v. Town Council,
68 N.D. 543 (1975) .e ccc ccc ee et ee ee ee ee ee eens 8

Kirk v. City of Newark,
109 N.J. 173, 234 (1988) Loc ce sec cv cece eee erent ee eens 14

 

Morillo v. Torres,
222 N.J. 104, 116, 117 (2015) wove eee eee eee eee eee ee ees 11,12

 

N.J. Sports Prod. Inc. v. Bobby Bostick Promotions, LLC,
405 N.Jd. Super. 173, 178 (Ch. Div. 2ZOOT) .. cece reece eee rcceees 15

Roman Check v. Dept. of Banking,
169 N.J. 105, 110 (2001) Loc eee ee ccc eee eee ee ee eee ete ee 8

Schneider v. Simonini,
163 N.d. 336, 349-50 (2000) woe eee e ee cee ee ee ee eee eee 13

 

State Farm Mut. Auto. Ins. Co. v. State,
124 N.Jd. 21, 46-47 (1991) wee eee ccc cc eee ee ee et tee eee 8

FEDERAL and SUPREME COURT CASES

Ashcroft v. al-Kidd,
131 S.Ct. 2074, 2083 (2011) 2. Lc eect ee ee ee nes 12

 

Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) Lecce eee ccc eee eee eee eee ee eens 5,6

 

Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007) wee cec eee c ere cere rece reer etree ee ennes 5

Brinegar v. United States,
338 U.S. 160, 175-76 (1949) Losec ccc ce ee ee eee eee eee eee 13

 

iii
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 4 of 26 PagelD: 150

City & Cnty. of S.F. v. Sheehan,
575 U.S. 600, 611 (2015) cere scr c cc ree eee tee ee ee eee ee ens 12

 

DiBella v. Borough of Beachwood,
407 F.3d 599, 601 (3d Cir. 2005) Lice ec ewe eee ee ete ee tee 20

Estate of Smith v. Marasco,
318 F.3d 497, 514 (3d Cir.2003) .. cece eee eee eee ee eee eee eee 14

Fowler v. UPMC Shadyside
578 F.3d at 210-11 2. ee ee eee ee ee eee ete ns 6

 

Harlow v. Fitzgerald,
457 U.S. 800, 818 (1982) Loc ee cece cere err e eee e ee eee renee eens 11

 

Hill v. Borough of Kutztown,
455 F.3d 225, 241 (3d Cir. ZOOG) cece eee r ccc e ere rn eee eee renee 9

 

In re Burlington Coat Factory Sec. Litigation,
114 F.3d 1410, 1426 (30 Cir. 1997) .. cee cece eee cee ee ee eens 15

In re Rockefeller Ctr. Props., Inc. Sec. Litig.,
184 F.3d 280, 287 (3d Cir. 1999) eee re eer e reece cree eer ecerens 6

Kelly v. Borough of Carlisle,
622 F.3d 248, 255-56 (3d Cir.2010) wc eee e ence eee eee eee eee 18

 

Mesa v. Prejean,
543 F.3d 264, 273 (Sth Cir. 2008) ... creer e eee ee eee eee eee 10,14

Mitchell v. Forsyth,
472 U.S. 511, 526 (1985) Lecce ee ee ee te ee ee eee eee tes 11

New Jersey Carpenters & the Trustees Thereof v. Tishman Const.

Corp. of New Jersey,
760 F.3d 297, 302 (3d Cir. 2014)  .e eee ee eee eee ee eee eee eens 5

 

Pearson v. Callahan,

 

 

555 U.S. 223, 232 (2009) wer ee cree ccc ern rere rere eee ene ences 11
Pension Benefit Guar. Corp. v. White Consol. Indus., Inc.,
998 F.2d 1192, 1196-97 (3d Cir. 1993) ceive c cece ene e tenes 7,15

Phillips v. Cnty. of Allegheny,
515 F.3d 224, 232 (3d Cir. 2008) wcrc cece cere cere ee eee cree enees 5

iv
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 5 of 26 PagelD: 151

Pulice v. Enciso,
39 F. App'x 692, 696 (3d Cir. 2002) 2... eee ee ee ee ee es 9,10,14

 

Saucier v. Katz,
533 U.S. 194, 201 (2001) wire cree cece eee eee eee eee eee ees 12,18

Santiago v. City of Vineland,
107 F.Supp.2d 512, 566 (D.N.JD.2000) .... ce eee ee ee ee eee ees 20

UNPUBLISHED CASES
Whaley v. Borough of Collingswood, No. 10-4343, 2012 WL 2340308,

at 13 (D.N.J. June 18, 2012) woe c cece cece ee ee eee eee eee ee eens 9

STATUTES AND RULES

 

N.D.G.A. 20:33-4.1 (a) cece cece te ee eee ee ee ee eens 16,17
N.J.S.A. 2C0:33-4.1 (a) (2) cece ee tee eee eee ene 4,16
N.D.S.A. 10:6-1 Gt SEQ cece ce eee ee ee eens 8
N.J.S.A. 10:6-2 GC SOQ were e eee eee neces 1,9
Fed. R Civ. P. ro 1 2) cc ccc 5
Fed. R. Civ. P. L2(b) (6) Lee ce ee ee ee ee ee eee 2,4,5,21
Rule 3:3-Llb) Lec ee eee ee eee eee ee ees 4
42 U.S.C. § LOBB LLL Lc ce ee ee ee eee eee ee 1,9, 11
N.J. Const. Art. IT, par. 6. cece eee eee eee renee eee ee eens 8
U.S. Const. amend. I, § Li wee ee ee cc ee ee ee ee ee et eee eee ees 7
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 6 of 26 PagelD: 152

PRELIMINARY STATEMENT

 

This motion to dismiss is brought on behalf of Defendant

Detective Michael Rempusheski (“Defendant” or “Detective
Rempusheski”) in connection with the meritless Complaint filed
on behalf of Kevin Alfaro (“Alfaro”) and Georgana Sziszak
(“Sziszak”) (collectively “Plaintiffs”).

Specifically, Plaintiffs originally filed a Complaint on
or about February 10, 2021. Thereafter, the operative amended
complaint was filed on March 18, 2021. (ECF No. 8 (*“Compl.”))
Plaintiffs three count Complaint asserts as Count 1 a baseless
allegation of violation of the First Amendment pursuant to 42
U.S.C. § 1983 (*§ 1983”). Compl. § 45. As Count 2, the
Complaint alleges the same baseless claims of a constitutional
violation under the New Jersey Civil Rights Act, N.J.S.A.
10:6-2 et seq. (“NJCRA”). Compl. § 50. Finally, Count 3 of
the Complaint alleges “malicious prosecution” and makes the
unsupportable argument that there was not probable cause for
the allegations brought against the Plaintiffs. Compl 4 55.

Plaintiffs’ Complaint alleges that they were charged with
an offense because of a post made by Alfaro on the social
medial platform, Twitter. Alfaro’s post was subsequently
shared by Sziszak. The post was a photograph of a uniformed

Nutley police detective, Peter Sandomenico (“Detective
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 7 of 26 PagelD: 153

Sandomenico”) with the caption, “[i]f anyone knows who this
bitch is throw his info under this tweet.” Plaintiffs’ assert
that Detective Rempusheski violated their First Amendment
rights because a criminal-summonses issued charging them with
cyber-harassment for the post which reasonably caused
Detective Sandomenico to be fearful for his safety. On August
7, 2020, just two weeks after the charges were issued, the
prosecutor’s office that authorized the charges declined to
prosecute and dismissed the charges against Plaintiffs.

As a matter of law, Plaintiffs’ have failed to state a
claim. By way of example, the allegations as pled do not,
even if taken as true, do not establish the elements
necessary to bring a claim under § 1983 or the NUJCRA.
Additionally, it cannot be meaningfully disputed that there
hag been no constitutional violation of the Plaintiffs’
rights. Similarly, Plaintiffs claim of malicious prosecution
must fail as Plaintiffs do not and cannot plead any facts to
suggest any malice on the part of Detective Rempusheski nor
has he or could he based upon the facts asserted herein
“chill” Plaintiffs’ speech. Finally, the allegations set forth
in the Complaint are further subject to dismissal as the
claims herein are regularly dismissed on the basis of
qualified immunity. For the reasons more fully set forth

herein, pursuant to Fed. R. Civ. P. 12(b) (6), Detective

 
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 8 of 26 PagelD: 154

Rempusheski hereby moves for an Order for the complete
dismissal of the amended-complaint on the basis that it fails

to state a claim upon which relief can be granted.

STATEMENT OF FACTS

 

Plaintiffs’ Complaint alleges that on June 26, 2020,
Alfaro attended a rally in Nutley, New Jersey. Compl. 4 14.
Alfaro joined the rally in front of Nutley Town Hall, where he
encountered individuals from another group of protestors.
Compl. §§ 14-15. Despite the absence of any violence, Alfaro
grew frustrated and upset at the nearest officer. Id. at 17.
Alfaro alleges that other individuals at the rally were
threatening violence. Id. Alfaro does not allege that he
reported these purported threats of violence to the officer on
scene or any other officer. Instead, Alfaro then took a

picture of the officer before leaving the march, and posted it

on his Twitter page with the following caption, “[i]f anyone
knows who this bitch is throw his info under this tweet.” Id.
at 17-18. Alfaro’s twitter post was shared five times,

including by Sziszak. Id. at 20-21. The officer in the picture
was identified as Detective Sandomenico.

On July 20, 2020, Detective Rempusheski conducted a
thorough investigation and after conferring with the

prosecutor's office, a complaint-summonses issued charging
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 9 of 26 PagelD: 155

Plaintiffs with cyber-harassment, in violation of N.J.S.A.

2C:33-4.1(a) (2). Id. at 26-28. The complaint-summonses were
issued in accordance with R. 3:3-1(b), with an affidavit of
probable cause.’ Id. at 31-21. The complaint-summons9 and

affidavit of probable cause of each Plaintiff indicated that
the officer referenced in the Twitter post feared that “harm
[would] come to [his person], family, and property.” Id. at
32. Importantly, the investigative reports reveal that the
cyber-harassment charge was approved by a prosecutor prior to
Detective Rempusheski issuing the complaint-summonses at issue
here.

Plaintiffs’ complaint was filed on February 10, 2021.
Plaintiffs’ amended-complaint was filed on March 18, 2021.
Detective Rempusheski respectfully submits this instant

application pursuant to Fed. R. Civ. P. 12(b) (6) to dismiss

 

this action against him.

 

1 plaintiffs’ complaint and amended complaint reference the
complaint-summonses and affidavit of probable cause, indicating
that they are attached as Exhibits A and B. However, the
documents attached to the complaint are not these referenced
documents, but are the motions to admitted pro hoc vice.
Similarly, there are no documents attached to plaintiffs’
amended complaint. The undersigned counsel requested copies of
the referenced documents. However, at the time of filing of the
motion, no response has been received from Plaintiffs’ counsel.

4
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 10 of 26 PagelD: 156

LEGAL STANDARD
To survive a Rule 12(b) (6) motion to dismiss, "a
complaint must contain sufficient factual matter, accepted as
true, to state a claim to relief that is plausible on its

face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

 

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Facial

 

plausibility exists "when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged." Igbal, 556 U.S.

at 662; see also Fed. R. Civ. P. 8(a)(2) (a pleading must

 

 

contain "a short and plain statement of the claim showing that
the pleader is entitled to relief"); Phillips v. Cnty. of
Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 "requires a
'showing' rather than a blanket assertion of an entitlement to
relief"). For the purposes of a motion to dismiss, the facts
alleged in the complaint are accepted as true and all reasonable
inferences are drawn in favor of the plaintiff. New _ Jersey
Carpenters & the Trustees Thereof v. Tishman Const. Corp. of New
Jersey, 760 F.3d 297, 302 (3d Cir. 2014).

The Third Circuit has instructed the District Court to
undertake the following analysis when evaluating a motion to
dismiss:

[W]hen presented with a motion to dismiss for

failure to state a claim, district courts
should conduct a two-part analysis. First,
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 11 of 26 PagelD: 157

the factual and legal elements of a claim
should be separated. The District Court must
accept all of the complaint's well-pleaded
facts as true, but may disregard any legal
conclusions. Second, a District Court must
then determine whether the facts alleged in
the complaint are sufficient to show that
the plaintiff has a plausible claim for
relief. In other words, a complaint must do
more than allege the plaintiff's entitlement
to relief. A complaint has to ‘show’ such an
entitlement with its facts ... where the
well- pleaded facts do not permit the court
to infer more than the mere possibility of

misconduct, the complaint has alleged - but
it has not shown - that the pleader is
entitled to relief ... This ‘plausibility’

determination will be a context-specific task
that requires the reviewing court to draw on
its judicial experience and common sense.

Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009).

 

Thus, to survive a motion to dismiss, a plaintiff's complaint
must represent a legitimate, justifiable claim rather than an
empty narrative of the law. See Igbal, 556 U.S. at 678
(“Threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice”).
Moreover, a court may consider documents that are
"integral to or explicitly relied upon in the complaint" or any
"undisputedly authentic document that a defendant attaches as
an exhibit to a motion to dismiss if the plaintiff's claims
are based on the document[.]" In re Rockefeller Ctr. Props.,

Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999). Reliance

 

on these documents does not convert a motion to dismiss into a
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 12 of 26 PagelD: 158

motion for summary judgment. Pension Benefit Guar. Corp. v.

 

White Consol. Indus., Inc., 998 F.2d 1192, 1196-97 (3d Cir.

 

1993) ("When a complaint relies on a document .. the plaintiff
obviously is on notice of the contents of the document, and
the need for a chance to refute evidence is greatly
diminished").

I. Plaintiffs were not deprived of any constitutionally
protected right.

Plaintiffs’ asserts a First Amendment retaliation claim
against Detective Rempusheski in their amended-complaint.
Compl. 4§ 44-53. Specifically, plaintiffs’ allege that
Detective Rempusheski issued the complaint-summonses because
of the social media post by Alfaro, which was shared Sziszak.
Td. Plaintiffs’ complaint fails because probable cause existed
for the issuance of a complaint-summons for Alfaro and
Sziszak, and Detective Rempusheski is entitled to qualified
immunity.

The First Amendment to the United States Constitution
states:

Congress shall make no law respecting an
establishment of religion, or prohibiting
the free exercise thereof; or abridging the
freedom of speech, or of the press; or the
right of the people peaceably to assemble,
and to petition the Government for a

redress of grievances.

U.S. Const. amend. I, § 1.
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 13 of 26 PagelD: 159

Those fundamental rights also are protected under our
State Constitution. N.J. Const. Art. I, par. 6. Article I,
Paragraph 6 of the New Jersey Constitution states:

Every person may freely speak, write and
publish his sentiments on all subjects,
being responsible for the abuse of that
right. No law shall be passed to restrain
or abridge the liberty of speech or of the
press. In all prosecutions or indictments
for libel, the truth may be given in
evidence to the jury; and if it shall
appear to the jury that the matter charged
as libelous is true, and was published with
good motives and for justifiable ends, the
party shall be acquitted; and the jury
shall have the right to determine the law
and the fact.

N.J. Const. Art. I, par. 6.

In light of the identical protections provided by the
Federal and State Constitutions, the New Jersey Supreme Court
uses the “standards developed by the United States Supreme
Court under the cederal Constitution.” Roman Check v. Dept. of
Banking, 169 N.J. 105, 110 (2001); State Farm Mut. Auto. Ins.

Co. v. State, 124 N.J. 21, 46-47 (1991), citing Hutton Park

Gardens v. Town Council, 68 N.J. 543 (1975). Consequently, the

 

same analysis that a court would provide in a § 1983 claim,
would apply to claim for an alleged violation of Plaintiffs’
First Amendment rights under the NJCRA. Id.

The NUJCRA, codified in N.J.S.A. 10:6-1 et seq., is the

State's enforcement mechanism for constitutional violations
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 14 of 26 PagelD: 160

under the New Jersey Constitution and United States
Constitution. The statute mirrors, the language of 42 U.S.C.
1983. Further, the legislative history states that it is
modeled after § 1983, and that the same standards utilized in
analyzing claims under § 1983 apply to the claims under the
NJCRA. In order to maintain a private right of action under
the NUJCRA, like § 1983, it must be established that a person
was deprived of a “constitutional right” by someone acting
“under color of law.” N.J.S.A. 10:6-2.

To prove a First Amendment retaliation claim a plaintiff
must prove: “first, that [they] engaged in [fal protected
activity; second, that the government responded with
retaliation; third, that this protected activity was the cause

of the government's retaliation.” Pulice v. Enciso, 39 F.

 

App'x 692, 696 (3d Cir. 2002); Hill v. Borough of Kutztown,
455 F.3d 225, 241 (3d Cir. 2006) (“To state a First Amendment
retaliation claim, a plaintiff must allege two things (1) that
the activity in question is protected by the First Amendment,
and (2) that the protected activity was a substantial factor
in the alleged retaliatory action.”).

However, “if probable cause existed to arrest Plaintiff
for criminal conduct, Plaintiff may not maintain his claim
that he was instead arrested for protected speech.” Whaley v.

Borough of Collingswood, No. 10-4343, 2012 WL 2340308, at 13

 
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 15 of 26 PagelD: 161

(D.N.J. June 18, 2012); see Pulice, 39 F. App'x at 696
(affirming summary judgment against plaintiff's First
Amendment claim of retaliatory arrest where plaintiff was not
arrested for expressing her views, but for violating the law) ;

Mesa v. Prejean, 543 F.3d 264, 273 (5th Cir. 2008) (where

 

probable cause exists, “any argument that the arrestee's
speech as opposed to her criminal conduct was the motivation
for her arrest must fail”).

Here, Plaintiffs’ First Amendment claims are based solely
on the issuance of the summonses. However, Plaintiffs’ claims
must fail as a matter of law, because as indicated in
complaint-summonses and affidavit of probable cause, the
officer referenced in the Twitter post feared for his safety,
and the safe of his family and property. Thus, the charges
were brought as a result of the officer's fear as a result of
a Plaintiffs’ call on Twitter that the officer, who was
referred to therein in derogatory, dehumanizing terms,
information be shared publicly under the post ostensibly for
the purpose of the Plaintiff to operate as a vigilante in
meting out retribution against the officer. The amended-
complaint fails to plead any facts showing that the complaint-
summonses were issued in an attempt to retaliate or punish
Plaintiffs. Accordingly, there is no allegation to support a

claim of any constitutional violation by Detective

10
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 16 of 26 PagelD: 162

Rempusheski, and this is fatal to the Plaintiffs’ amended-
complaint. The Plaintiffs fail to assert any factual
allegations to support the pure legal conclusion that the
charges that were brought and dismissed two weeks later in any
fashion impacted any constitutionally protected right to free
speech. Rather it appears that the Plaintiffs either
maintained an active social media presence, or unilaterally
decided to reduce their social media interactions.

Here, there is no allegation in the Complaint to support
a finding of any constitutional violation and this is fatal to
the Plaintiff's claim under §1983 and the NUCRA.
II. Detective Rempusheski is entitled to qualified immunity.

Qualified immunity is an entitlement from suit “...rather
than a mere defense to liability; and like an absolute
immunity, it is effectively lost if a case is erroneously

permitted to go to trial.” Mitchell v. Forsyth, 472 U.S. 511,

 

526 (1985). The qualified immunity doctrine is applied to
civil rights claims brought against law enforcement officials
engaged in their discretionary functions. Morillo v. Torres,

222 N.J. 104, 117 (2015); Harlow v. Fitzgerald, 457 U.S. 800,

 

818 (1982). The hurdle is a “significant” one. Morillo, 222
N.d. at 116. Qualified immunity relieves an eligible defendant

from the burden of trial, see Pearson v. Callahan, 555 U.S.

 

L1
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 17 of 26 PagelD: 163

223, 232 (2009), and ordinarily, is a legal question for the
court to decide. Brown v. State, 230 N.J. 84, 98-99 (2017) .?
The qualified immunity test consists of two prongs: (1)
whether the facts alleged, viewed most favorably to the party
asserting injury, show that the challenged conduct violated a
constitutional or statutory right; and (2) whether the right
was clearly established. Morillo, 222 N.Jd. at 117-118 (citing
Saucier v. Katz, 533 U.S. 194, 201 (2001)). As to the second
prong, the dispositive point is whether a reasonable officer,
in the same situation, clearly would understand that his
actions were unlawful.” Morillo, 222 N.Jd. at 118. The
unlawfulness of the officer's actions must be “beyond debate.”
City & Cnty. of S.F. v. Sheehan, 575 U.S. 600, 611 (2015)

(quoting Ashcroft v. al-Kidd, 131 S.Ct. 2074, 2083 (2011)).

 

“This exacting standard ‘gives government officials breathing
room to make reasonable but mistaken judgments ' by
‘protect[ing] all but the plainly incompetent or those who
knowingly violate the law.”’ Sheehan, 135 S.Ct. at 1774
(quoting Ashcroft, 131 S.Ct. at 1083; Brown, 230 N.J. at 98
(citing, inter alia, Morillo, 222 N.J. at 116).

Here, the filing of charges by Detective Rempusheski did

not violate plaintiffs’ First Amendment right. Additionally,

 

-The facts here, as presented by Plaintiffs, require dismissal by
way of motion to dismiss.

12
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 18 of 26 PagelD: 164

Detective Rempusheski’s actions were not unlawful, and
Detective Rempusheski clearly did not knowingly violate any

law.

1. Probable cause existed for the issuance of the
complaint-summonses.

Plaintiffs’ amended-complaint falsely contends that the
issuance of complaint-summonses violated their First Amendment
rights. Plaintiffs’ First Amendment claim rests, as an initial
matter, on the question of whether probable cause existed for
the issuance of the complaint-summonses. As probable cause
existed, Plaintiffs’ misplaced allegations of a First

Amendment violation must fail.

Probable cause exists where “‘the facts and circumstances
within ... [the Detective’s] knowledge and of which they had
reasonably trustworthy information [are] sufficient in

themselves to warrant a man of reasonable caution in the
belief that’ an offense has been or is being committed.”

Schneider v. Gimonini, 163 N.J. 336, 349-50 (2000) (citing

 

Brinegar v. United States, 338 U.S. 160, 175-76 (1949)).

 

Probable cause is less than the proof needed to convict, but
more than mere suspicion. Id. A police officer can defend a §
1983 claim by establishing: (1) that he or she acted with

probable cause; or, (2) if probable cause did not exist, that

13
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 19 of 26 PagelD: 165

a reasonable police officer could have believed it existed.

Kirk v. City of Newark, 109 N.J. 173, 234 (1988).

 

A district court may determine that probable cause
existed “as a matter of law if the evidence, viewed most
favorably to Plaintiff, reasonably would not support a
contrary factual finding, and may enter summary judgment

accordingly.” Estate of Smith v. Marasco, 318 F.3d 497, 514

 

(3d Cir.2003). As probable cause existed to believe
Plaintiffs’ had committed a crime, as reflected based upon the
communications with Nutley Police Department and the
prosecutor’s office, the farcical allegations related to
Detective Rempuskeski’s subjective motivation are irrelevant
to the determination that there could be no claim for a First
Amendment violation arising out of charges against
Plaintiffs.. Stated another way, as probable cause existed to
charge Plaintiffs’ for criminal conduct, Plaintiffs may not
maintain their claim that they were charged for protected

speech. See Pulice v. Enciso, 39 Fed. Appx. 692, 696 (3d

 

Cir.2002) (affirming summary judgment against plaintiff's
First Amendment claim of retaliatory arrest where plaintiff
was not arrested for expressing her views but for violating

the law); See also, Mesa v. Prejean, 543 F.3d 264,273 (Sth

 

Cir.2008) (where probable cause exists, “any argument that the

14
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 20 of 26 PagelD: 166

arrestee's speech as opposed to her criminal conduct was the
motivation for her arrest must fail”).

Separately, Plaintiffs Complaint misstates or
misconstrues the process for bringing the charge(s) at issue
in this matter. Plaintiffs incorrectly assert that a
prosecutor was not engaged in this matter until the complaint
summonses were issued. Compl. 8 429. As indicated in Detective
Rempusheski’s investigative report, Assistant Prosecutor Mira
Ohm (“Ohm”) of the Essex County Prosecutor’s Office issued a
directive that Plaintiffs and others be charged with cyber-
harassment in connection with Alfaro’s Twitter post. See
Exhibit G.

Notably, Plaintiffs bald, unsupported assertion that the
complaint-summonses and the affidavits of probable cause did
not provide a basis for charging plaintiff's with cyber
harassment is directly contradicted by Plaintiffs’ concession

that the officer referenced in the Twitter post feared for

 

3 cubmission of this material does not convert this motion to dismiss into one
for summary judgment, as the Court can take judicial notice of these
government records and code provisions, which do not otherwise constitute
“facts” over and above that alleged in the complaint. See Pension Benefit
Guar. Corp. v. White Consol. Indus., 998 F.2d 1192, 1196 (3d Cir. 1993) ("a
court may consider an undisputedly authentic document that a defendant

attaches as an exhibit to a motion to dismiss if the plaintiff's claims are

 

 

based on the document”); In re Burlington Coat Factory Sec. Litigation, 114
F.3d 1410, 1426 (3d Cir. 1997) (documents integral to the complaint may be
considered without converting the motion into one for summary judgment); N.J.

Sports Prod. Inc. v. Bobby Bostick Promotions, LLC, 405 N.J. Super. 173, 178
(Ch. Div. 2007).

 

15
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 21 of 26 PagelD: 167

himself, his family, and his property. Compl. 8 32. The
cyber-harassment statute, N.J.S.A. 2C:33-4.1(a) (2) states:

(a) person commits the crime of cyber-
harassment if, while making a communication
in an online capacity via any electronic
device or through a social media networking
site and with the purpose to harass
another, the person:

(1) threatens to inflict injury or
physical harm to any person ....; [or]
(2) knowingly sends, posts, comments,

requests, suggests, or proposes any lewd,
indecent, or obscene material to or about
a person with the intent to emotionally
harm a reasonable person or place a
reasonable person in fear of physical or
emotional harm to his person.

N.J.S.A. 2C:33-4.1(a).

In Alfaro’s Twitter post, which was shared by others,
including Sziszak, Plaintiffs shared the picture of a
uniformed on-duty police officer with the caption “[i]f anyone
knows who this bitch is throw his info under this tweet.”
Compl. §18. Detective Sandomenico advised Assistant Prosecutor
Ohm of the post and his concerns, and thereafter Assistant
Prosecutor Ohm approved the charge of cyber-harassment for
Alfaro and other individuals who shared the post. On August
7, 2020, as asserted in Plaintiffs’ Complaint, the cyber

harassment charge was dismissed as to all individuals charged,

including Plaintiffs. Compl. 436.

16
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 22 of 26 PagelD: 168

The question before this court is whether the
circumstances support a conclusion that no reasonably
competent officer would have concluded that probable cause
existed for the issuance of a complaint-summons. Based on a
plain review of the statute’s language, it is clear and cannot
be meaningfully disputed that: (1) Plaintiffs made an
electronic communication on social media platform, Twitter;
and (ii) their electronic communication placed Detective
Sandomenico in fear for his physical safety and the safety of
his family and property. See N.J.S.A. 2C:33-4.1(a).

Furthermore, even if probable cause did not exist here,
which it does, all that is required for qualified immunity to
attach is that “if officers of reasonable competence could
disagree on the issue of probable cause, the doctrine of
qualified immunity should be applied.” Connor v. Powell, 162
N.J. 397, 409 (2000). Thus, even in absence of probable
cause, Defendant Rempusheski is entitled to immunity. Simply
put, there has been no violation of any clearly established
right.

Under the test for qualified immunity, Detective
Rempusheski acted at the direction of an Assistant Prosecutor
and information provided during the course of his
investigation. Detective Rempusheski issued the complaint-

summonses with the approval of the Assistant Prosecutor,

17
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 23 of 26 PagelD: 169

bolstering the necessary conclusion that his actions would
were not only appropriate, but fell squarely within the clear
framework of the cyber-harassment statute.

Next, Detective Rempusheski acted with restraint and
prudence given the possible threat posed to a fellow officer.
This is further buttressed by the fact that Plaintiffs’ were
charged with cyber-harassment with authorization from the
prosecutor’s office. Detective Rempusheski is thus entitled to
the benefit of qualified immunity given his reliance the
prosecutor’s advice, whether sound or unsound. See Kelly v.

Borough of Carlisle, 622 F.3d 248, 255-56 (3d Cir.2010) (*[A]

 

police officer who relies in good faith on a prosecutor's
legal opinion that the arrest is warranted under the law is
presumptively entitled to qualified immunity from ... claims
premised on a lack of probable cause.”).

Simply put, viewing these events in their totality, under
the test for qualified immunity, Detective Rempusheski’s
application of the cyber-harassment statute was within its
plain meaning. This is not a case where a reasonable officer
would have believed that issuance of complaint-summonses was
unlawful for the “clearly established” test to be met. See
Saucier, supra, 533 U.S. at 202 (requiring indication that
reasonable officer in same circumstances clearly would have

known conduct was unlawful for “clearly established” test to

18
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 24 of 26 PagelD: 170

be met). Further, under the standard of competence required
for qualified immunity, it cannot fairly be said in this
instance that no reasonably competent officer would have
believed probable cause existed to go forward with an cyber
harassment charge against plaintiffs’ under these
circumstances. As noted previously, “if officers of reasonable
competence could disagree on the issue of probable cause, the
doctrine of qualified immunity should be applied.” Connor v.
Powell, 162 N.J. 397, 409 (2000).

In short, Detective Rempusheski actions in this instance
simply do not rise to the level to overcome qualified
immunity. Accordingly, and for good reason, the qualified-
immunity doctrine “protects all officers ‘but the plainly
incompetent or those who knowingly violate the law.’ " Id.
Detective Rempusheski actions defy characterization as
“plainly incompetent” and there was no knowing violation of
law.

Til. Plaintiffs cannot establish a claim for malicious
prosecution.

To establish malicious prosecution under § 1983,
Plaintiffs must establish that: (1) the defendant initiated a
criminal proceeding; (2) the plaintiff suffered a deprivation
of liberty consistent with the concept of seizure as a

consequence of a legal proceeding; (3) the criminal

19
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 25 of 26 PagelD: 171

prosecution resulted in plaintiff's favor; (4) the proceeding
was initiated without probable cause; and (5) the defendant
acted maliciously or for a purpose other than bringing the
plaintiff to justice. DiBella_v. Borough of Beachwood, 407
F.3d 599, 601 (3d Cir.2005); Santiago v. City of Vineland, 107
F.Supp.2d 512, 566 (D.N.J.2000).

Plaintiffs’ Complaint and amended complaint concede that
the cyber-harassment charge was dismissed prior to Plaintiffs
having to appear in court and be arraigned. Thus, plaintiffs
cannot maintain a claim for malicious prosecution as their
criminal proceeding was initiated with probable cause and
dismissed without Plaintiffs suffering any loss of liberty.
Furthermore, assuming arguendo that the complaint-summonses
were not dismisses, plaintiffs’ were not deprived of their
liberty as a result of this legal proceeding. While there was
no criminal prosecution, the Complaint does not assert any
purpose for the charging Plaintiffs’ with cyber-harassment
besides the administration of justice as supported by the
affidavit of probable cause summons-complaint. See Exhibits D,
F. Finally, based on allegations contained in the Complaint
and Detective Rempusheski’s investigative reports, the record
is devoid of any indication that he acted maliciously or

unlawfully.

20
Case 2:21-cv-02271-MCA-LDW Document 12-2 Filed 04/15/21 Page 26 of 26 PagelD: 172

CONCLUSION
For all of the foregoing reasons, defendant, Detective
Rempusheski, is entitled to dismissal of all counts in

accordance with Fed. R. Civ. P. 12(b) (6), and to the dismissal

 

with prejudice of Plaintiffs’ Complaint.

CHASAN LAMPARELLO MALLON & CAPPUZZO PC
Attorneys for Defendant

By: /s/ Leonard V. Jones
LEONARD V. JONES
For the Firm

DATED: April 15, 2021

21
